Case 2:21-cv-11598-DML-APP ECF No. 1, PagelD.1 Filed 07/08/21 Page 1of15

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

JERRY L. CUMMINGS
Plaintiff,

Case No.: 21
Hon.:

-VS.-

CITY OF FLINT,

FLINT POLICE

DEPARTMENT,

SERGEANT DOUGLAS

SANTIAGO

Jointly and Severally
Defendants.

 

MUSSIN & SCANLAND, PLLC
SCOTT P. MUSSIN (P66748
sy JERARD M. SCANLAN

B
(F 4992) .
ttorney for Plaintiff
13351 Reeck Court, Ste. 5
Southgate, MI 48195
Phone: (734)-282-6037
Fax: (734)-447-5853
JScaniand@milawoffices.com

 

COMPLAINT

There is no other civil action between these parties arising out of the
same transaction or occurrence as alleged in this complaint pending in
this court, nor has any such action been previous! filed and dismissed
or transferred after neve Decu assigned to a judge, nor do I know of
any other civil action, not between these parties, arising out of the same
transaction or occurrence as alleged in this complaint that is either
pending or was previously filed and dismissed, transferred, or
otherwise disposed of after having been assigned to a judge in this
court. /

 

Jer M. S¢anland a

iPa ee.
Case 2:21-cv-11598-DML-APP ECF No. 1, PagelD.2 Filed 07/08/21 Page 2 of 15

Attorney At Law

COMES NOW TRE Plaintiff, JERRY L. CUMMINGS, by and through his
attorneys, MUSSIN & SCANLAND, PLLC and by his respective attorney Jerard M.
Scanland, complains against the above-named Defendants, as follows:

JURISDICTION AND VENUE

1) Plaintiff, JERRY CUMMINGS is a resident of the City of Flint,
Genesee County, Michigan.

2) Defendant, the City of Flint is a municipality in the State of Michigan,
County of Genessee, City of Flint, with its principal offices located in the City of
Flint, Genesee County, Michigan.

3) Defendant, Flint Police Department is a public entity/governmental
agency and corporation under authority and/or charter from the City of Flint, to,
among the many duties ckarged, uphold and enforce the laws of the State of
Michigan, and laws and ordinances of the City of Flint and is located in the City of
Flint, County of Wayne, State of Michigan.

4) Defendant Sergeant Douglas Santiago is a police officer/detective,

employed by the City of Flint and City of Flint Police Department, with his

SVP ie .
Case 2:21-cv-11598-DML-APP ECF No. 1, PagelD.3 Filed 07/08/21 Page 3 of 15

principal place of business being in the City of Flint, County of Wayne, State of
Michigan.

5) This Court has Jurisdiction pursuant to Mich Const. Artl, §11, MCL
440.2716, False Imprisonment, False Arrest, Trespass, Harassment, Intentional
Infliction of Emotional Distress, and U.S. Const. Amend. IV, 42 USC §1983, 28
USC §1331, 28 USC §1343(3) and (4), 28 USC§ 1367.

GENERAL ALLEGATIONS

6) Plaintiff incorporates and restates the preceding paragraphs as if more
fully stated herein.

7) This matter arises from violations of Jerry Cummings rights on June
19, 2018.

8. The Defendant Sergeant Douglas Santiago caused a criminal process
to be initiated against the Plaintiff.

9. As a result of the criminal proceedings being initiated against the
Plaintiff, the Plaintiff was convicted. The conviction was subsequently overturned
on Appeal on October 13, 2020.

10. A three-year statute of limitations applies to a personal injury action

in Michigan alleging a 1983 claim. According to Peterson Novelties, Inc. v City of

 

cf “FP tee
Case 2:21-cv-11598-DML-APP ECF No. 1, PagelD.4 Filed 07/08/21 Page 4 of15

Berkley, 259 Mich.App 1, 15; 672 NW2d 351 (2003), a claim does not begin to
accrue until the conviction is vacated. It is well established that § 1983 claims
based on malicious prosecution, the statute of limitations does not begin to run
until the underlying criminal action is terminated in favor of the accrued. Here, the
matter was not terminated in Jerry Cummings favor until October 13, 2020.

11. Defendant Sergeant Douglas Santiago placed false information on the
record with the Court, which caused criminal charges to be filed against Jerry Lee
Cummings.

12. The Defendant Sergeant Douglas Santiago claimed the Plaintiff
assaulted and battered one Tiffany Williams.

13. The Defendant Sergeant Douglas Santiago failed to investigate the
allegations regarding Plaintiffs alleged assault and battery on Tiffany Williams.

14. On or about June 19, 2018, Defendant Sergeant Douglas Santiago
went before a district court judge and asserted under oath that Plaintiff had
committed an assault and battery upon one Tiffany Williams.

15. The Defendant Sergeant Douglas Santiago made the statements
without knowledge there was any evidence to support the allegations and without

performing an investigation regarding the allegations.
Case 2:21-cv-11598-DML-APP ECF No. 1, PagelD.5 Filed 07/08/21 Page 5of15

16. The Defendant, the Flint Police Department has
subjected Plaintiff to a deprivation of clearly established constitutionally protected

rights and privileges secured by the Constitution of United States.

17. The Defendant Sergeant Douglas Santiago knowingly, willingly, and
with the intent to deceive caused a criminal complaint to be filed against Jerry Lee
Cummings without proper evidentiary support

18. The Defendant Sergeant Douglas Santiago knew on the date the
complaint was filed, that he did not have proper evidentiary support to make said
complaint.

19. The actions of the Defendants, jointly and severally, were both
intentional and designed to intimidate and harass Jerry Lee Cummings in violation

of his civil rights.

 

 

5|Page
Case 2:21-cv-11598-DML-APP ECF No. 1, PagelD.6 Filed 07/08/21 Page 6 of 15

20. Jerry Lee Cummings has suffered economic damages, non-economic
damages, embarrassment, humiliation, mental distress, loss of his civil liberties,
and severe emotional stress among other damages.

21. The Defendants acted willingly, knowingly, and intentionally in
falsely asserting the Plaintiff committed an assault and battery upon one Tiffany

Williams.

22. Plaintiff seeks damages in excess of $25,000 and/or equitable relief,

and this cause is otherwise within the jurisdiction and venue of this Court.

COUNT I
VIOLATION Of 42 U.S.C. §1983

23. Plaintiffs incorporate herein by reference all of the above paragraphs
of this Complaint as though fully set forth herein at length.

24. As stated and incorporated herein via the General Allegations,
Defendants’ deprived Plaintiff of his federal constitutional and/or statutory rights
by falsely stating under oath the Plaintiff committed an assault and battery upon
one Tiffany Williams, which in turn caused Plaintiff, Jerry Lee Cummings to be
subjected to the criminal process.

25. Defendants and other unknown officers/detectives, acted under color
of state law when the Defendants deprived Plaintiff of his federal rights, property

interests and otherwise subjected the Plaintiff Jerry Lee Cummings to the criminal
Case 2:21-cv-11598-DML-APP ECF No. 1, PagelD.7 Filed 07/08/21 Page 7 of 15

process after falsely stating under oath the Plaintiff Jerry Lee Cummings

committed an assault and battery on one Tiffany Williams.

26.

As a direct and proximate result of Defendants actions in violation of

42 USC $1983, Plaintiff has sustained injuries and damages as outlined in this

Complaint.

WHEREFORE, Plaintiff request this Honorable court enter Judgment

against Defendants providing the following relief:

a.

27.

Actual Damages against all defendants in whatever amount above
$25,000 that Plaintiff is entitled.

Compensatory damages against all defendants to which Plaintiff is
entitled.

Punitive/Exemplary damages against all defendants to which Plaintiff
is entitled

An award of interest, costs, and reasonable Attorney fees

Such other relief as this Honorable Court deems proper and just.

COUNT-II
MONELL CLAIM AGAINST THE CITY OF
FLINT AND THE FLINT POLICE DEPARTMENT

Plaintiffs incorporate herein by reference all of the above paragraphs

of this Complaint as though fully set forth herein at length.

28.

Plaintiff has been subjected to a deprivation of clearly established

 

= Page
Case 2:21-cv-11598-DML-APP ECF No. 1, PagelD.8 Filed 07/08/21 Page 8 of 15

constitutionally protected rights and privileges secured by the Constitution of
United States, including:
a. His Fourteenth Amendment rights as described above; and

b. His Fourth Amendment rights as described in above.

29. The foregoing rights were clearly established
at the time of the violations.

30. The deprivations were caused by the customs, policies, and
established practices of the City of Flint and the Flint Police Department, acting
under color of its statutory and legal authority, including without limitation:

a. Failing to train the Flint Police Department officers regarding
how to properly investigate a crime and ensure there is proper
evidentiary support prior to filing and/or requesting a complaint be
filed.

31. Defendant Sergeant Douglas Santiago was a state actor acting under the
color of law.

32. The City of Flint and the Flint Police Department showed a deliberate
indifference to Plaintiffs constitutional rights subjected him to violations of his
Fourth and Fourteenth Amendment rights by failing to train the Flint Police
Department officers regarding how to properly investigate a crime and ensure
there is proper evidentiary support prior to filing and/or requesting a complaint be

filed.

33. The foregoing violations caused substantial damages to Plaintiff as

 

8|Page
Case 2:21-cv-11598-DML-APP ECF No. 1, PagelD.9 Filed 07/08/21 Page 9 of 15

alleged herein, including without limitation, severe and permanent psychological
damages, and emotional distress.

34. Plaintiffs federal constitutional claims are cognizable under 42 U.S,C.
51983.

WHEREFORE, Plaintiff request this Honorable court enter Judgment
against Defendants providing the following relief:

a. Actual Damages against all defendants in whatever amount above

$25,000 that Plaintiff is entitled.

b. Compensatory damages against all defendants to which Plaintiff is
entitled.
C. Punitive/Exemplary damages against all defendants to which Plaintiff

is entitled

d. An award of interest, costs, and reasonable Attorney fees
e. Such other relief as this Honorable Court deems proper and just.
COUNT-III

VIOLATION OF DM’S RIGHT TO EQUAL
PROTECTION UNDER THE LAW AS GUARANTEED BY THE
FOURTEENTH AMENDMENT

35. Plaintiff incorporates herein by reference all of the above paragraphs

of this Complaint as though fully set forth herein at length.

36. The Defendants! conduct toward Plaintiff including but not limited to

9 ip tue
Case 2:21-cv-11598-DML-APP ECF No. 1, PagelD.10 Filed 07/08/21 Page 10 of 15

falsely asserting under oath the Plaintiff had assaulted and battered one Tiffany
Williams.

37. Defendants' actions and/or omissions denied Plaintiff equal
protection under the law as Plaintiff suffered injuries as a result of his disparate
treatment.

38. | Defendants' actions and/or omissions proximately caused his
injuries.

WHEREFORE, Plaintiff request this Honorable court enter Judgment
against Defendants providing the following relief:

a. Actual Damages against all defendants in whatever amount above

$25,000 that Plaintiff is entitled.

b. Compensatory damages against all defendants to which Plaintiff is
entitled.
C. Punitive/Exemplary damages against all defendants to which Plaintiff

is entitled

d. An award of interest, costs, and reasonable Attorney fees
e. Such other relief as this Honorable Court deems proper and just.
COUNT-IV

NEGLIGENT INFLICTION OF EMOTION DISTRESS

39. Plaintiff incorporates herein by reference all of the above paragraphs

of this Complaint as though fully set forth herein at length.

10/Pa oa
Case 2:21-cv-11598-DML-APP ECF No. 1, PagelD.11 Filed 07/08/21 Page 11 of 15

40. Defendants and others, engaged in extreme and outrageous conduct
by subjecting the Plaintiff to the criminal process without proper proof and without
performing a thorough investigation before making false statements under oath.

41. The extreme and outrageous conduct by Defendants
and others as herein alleged, was intentional, and caused the Plaintiff to
suffer severe emotional distress.

42. Asa direct and proximate consequence of this extreme and
outrageous conduct, Plaintiff suffered severe emotional distress.

43. Asa direct and proximate consequence Defendants actions, Plaintiff
suffered damages including, but not limited to, physical and emotional harm, pain
and suffering, fear, and emotional distress.

WHEREFORE, Plaintiff request this Honorable court enter Judgment
against Defendants providing the following relief:

a. Actual Damages against all defendants in whatever amount above

$25,000 that Plaintiff is entitled.

b. Compensatory damages against all defendants to which Plaintiff is

entitled.

c. Punitive/Exemplary damages against all defendants to which Plaintiff

is entitled

d. An award of interest, costs, and reasonable Attorney fees
Case 2:21-cv-11598-DML-APP ECF No. 1, PagelD.12 Filed 07/08/21 Page 12 of 15

e. Such other relief as this Honorable Court deems proper and just.

COUNT-V
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

44. Plaintiff incorporates herein by reference all of the above paragraphs
of this Complaint as though fully set forth herein at length.

45. Atall relevant times, Defendants were charged with knowledge of the
laws as it pertains to investigations regarding whether a crime had been committed
and what evidentiary support is required to prove said crime.

46. Despite knowledge of the foregoing facts and law, Defendants
intentionally, recklessly and/or maliciously engaged in the actions and conduct set
forth above.

47. Defendants’ conduct was extreme and outrageous.

48. As aresult of Defendant’s extreme and outrageous conduct, Plaintiffs
sustained severe emotional distress, as well as the damages set forth herein.

WHEREFORE, Plaintiff request this Honorable court enter Judgment
against Defendants providing the following relief:

a. Actual Damages against all defendants in whatever amount above

$25,000 that Plaintiff is entitled.

b. Compensatory damages against all defendants to which Plaintiff is

entitled.

12|Page
Case 2:21-cv-11598-DML-APP ECF No. 1, PagelD.13 Filed 07/08/21 Page 13 of 15

C. Punitive/Exemplary damages against all defendants to which Plaintiff

is entitled

d. An award of interest, costs, and reasonable Attorney fees
e. Such other relief as this Honorable Court deems proper and just.
Dated: June 21, 2021 Respectfully Submitted,

MUSSIN & SCANLAND, PLLC

By: /s/SJIERARD M. SCANLAND
JERARD M. SCANLAND (P74992)
Attorney for Plaintiff
13351 Reeck Court, Suite 5
Southgate, Michigan 48195
Phone: (734)-282-6037
Fax: (734)-447-5853
JScanland@milawoffices.com

13|Page
Case 2:21-cv-11598-DML-APP ECF No. 1, PagelD.14 Filed 07/08/21 Page 14 of 15

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

JERRY L. CUMMINGS
Plaintiff,

Case No.: 21
Hon.::

~VS.-

CITY OF FLINT,

FLINT POLICE

DEPARTMENT,

SERGEANT DOUGLAS

SANTIAGO

Jointly and Severally
Defendants.

 

MUSSIN & SCANLAND, PLLC
SCOTT P. MUSSIN (P66748
By: JERARD M. SCANLAN
F 74992) .

ttorney for Plaintiff
13351 Reeck Court, Ste. 5
Southgate, MI 48195
Phone: (734)-282-6037
Fax: (734)-447-5853
JScanland@milawoffices.com

 

JURY DEMAND

COMES NOW THE Plaintiff, JERRY LEE CUMMINGS, through is attorneys the
law firm of MUSSIN & SCANLANL, PLLC and by his respective attorney and hereby demands
a trial by jury.

Dated: June 21, 2021 Respectfully Submitted,
MUSSIN & SCANLAND, PLLC

By: /s/JIERARD M. SCANLAND
JERARD M. SCANLAND (P74992)
Attorney for Plaintiff

| 14|Page
Case 2:21-cv-11598-DML-APP ECF No. 1, PagelD.15 Filed 07/08/21 Page 15 of 15

13351 Reeck Court, Suite 5
Southgate, Michigan 48195
Phone: (734)-282-6037

Fax: (734)-447-5853
JScanland@milawoffices.com

 

: 15|Page

 
